Citation Nr: 0205053	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of varicose veins, left leg with history of 
superficial phlebitis, currently rated as 20 percent 
disabling.

2.  Evaluation of history of hemorrhoids, currently rated as 
0 percent disabling.  

3. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO). 

The Board notes that in his substantive appeal, VA Form 9, 
received in January 2001, the appellant specifically limited 
the issues on appeal to evaluation of varicose veins, left 
leg with history of superficial phlebitis, evaluation of 
history of hemorrhoids, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), 
and total disability individual unemployability (TDIU).  By 
rating decision dated in November 2001, the issue of TDIU was 
resolved in the appellant's favor.  

The veteran has raised the issue of permanency.  This issue 
is referred to the RO for the appropriate action.  


FINDING OF FACT

On May 9, 2002, prior to the promulgation of a decision in 
the appeal, the appellant submitted a Form 21-4138, 
withdrawing his appeal on all issues.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001), the Board 
may dismiss any appeal, which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2001).  The 
appellant has withdrawn the appeal on the issues and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

